DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections and Interpretations
Regarding Claim 12 , the phrase “being formed of the portions of the spacer fibers” is understood as “being formed of portions of the spacer fibers”. Correction is recommended.
Regarding Claim 17 , the phrase “define the entire outer-most perimeter” is understood as “define an entire outer-most perimeter”. Correction is recommended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Pub 20170086837 by Vendely et al. (“Vendely”).
Regarding Claim 1, Vendely teaches a stapling assembly (8014-8016 in Fig. 1, 4-5) for use with a surgical stapler 8010 (Fig. 1), comprising: 
a cartridge 10000 having a plurality of staples 10030 (Fig. 4-5, Para 0200) disposed therein, the plurality of staples being configured to be deployed into tissue T (Fig. 5, Para 0201); and 
a knitted adjunct (any of adjuncts 10, 110, 150, or 200 detailed and depicted below) configured to be releasably retained (e.g. via attachment features like 120 in Fig. 13 and Para 0257, or see progressive releasability as depicted by comparison of Figs. 4-5 and discussed in Para 0285-0286 with respect to the generic embodiment of the adjunct : “since the staples 10030 are progressively released …a corresponding progressive release of the …adjunct …is also achieved”) on the cartridge such that the adjunct can be attached to tissue T by the plurality of staples 10030 in the cartridge, the adjunct comprising first fibers (annotated as F1 in any of the alternative, equivalent embodiments depicted below) , second fibers (annotated as F2 below) , and spacer fibers (annotated as FS below), wherein the first fibers F1 and the spacer fibers FS are intertwined to form a top layer of the adjunct (15, 115), the second fibers S2 and the spacer fibers FS are intertwined to form a bottom layer (14, 114) of the adjunct, and the first fibers F1, the second fibers F2 (see Figs. below showing intertwining between F1 and FS, and separately between F2 and FS; also see Para 0259: “first biocompatible layer 114 and/or the second biocompatible layer 115 may include satin-type weaves …the biocompatible layers 114 and 115 can be knitted from one or more multifilament fibers …monofilament fibers 119 can be extended beyond the biocompatible layers 114 and 115 to form the loops 120 and 140. The extensions of the standing fibers 119 can be looped between the courses of …”; similarly see Para 0221 discussing intertwining between “first biocompatible layer 64 and/or the second biocompatible layer can be woven layers…the first biocompatible layer 64 and/or the second biocompatible layer can be knitted layers…elongate flexible members such as, for example, monofilament and/or multifilament fibers can be used to form one or more looping members 69 by various techniques such as, for example, weaving and/or knitting”) , and the spacer fibers FS are intertwined to form at least one finished edge extending between the top and bottom layers 114-115 such that the at least one finished edge substantially prevents fraying.
Regarding the last limitation “intertwined to form …finished edge …such that …edge substantially prevents fraying”, note that any edge is a termination (i.e. the specific location where the adjunct material terminates, or ends, or finishes) of the material bounded by said edge, therefore in the broadest reasonable interpretation, any edge represents a “finished edge”. Additionally, because all embodiments of Vendely are disclosed without fraying present at the periphery (where the finished edge is located), it follows that fraying is prevented at/by the edge. Additionally and in the alternative, lip 153 in Fig. 17 and/or lip 203 in Fig. 26 represent features where mutual intertwining between fibers F1, F2, and FS creates additional entanglement which may be understood to interlock fibers with additional strength, thus representing an additional measure of preventing fraying. See Fig. 26 and Para 0293: “outer lip 203 of a compressible adjunct 200 is formed by knitting outer perimeters 217 and 218 of the biocompatible layers 114 and 115, respectively, of a compressible adjunct 200 into a united structure that defines the outer lip 203” or Fig. 17 and Para 0292: “edges 151a and 151b of the portions 150a and 150b, respectively, of the compressible adjunct 150 are each formed down to an outer lip 153 which defines an outer perimeter of the compressible adjunct 150”.

    PNG
    media_image1.png
    743
    1150
    media_image1.png
    Greyscale

Examiner-annotated Figs. 6, 13, 17, and 26 of Vendely

Regarding Claim 12, Vendely also teaches a stapling assembly for use with a surgical stapler, comprising: 
a cartridge 10000 having a plurality of staples 10030 (Fig. 4-5, Para 0200) disposed therein, the plurality of staples being configured to be deployed into tissue T (Fig. 5, Para 0201); and 
a knitted adjunct (any of adjuncts 10, 110, 150, or 200 detailed and depicted above) configured to be releasably retained (e.g. via attachment features like 120 in Fig. 13 and Para 0257, or see progressive releasability as depicted by comparison of Figs. 4-5 and discussed in Para 0285-0286 with respect to the generic embodiment of the adjunct : “since the staples 10030 are progressively released …a corresponding progressive release of the …adjunct …is also achieved”) on the cartridge such that the adjunct can be attached to tissue T by the plurality of staples 10030 in the cartridge, the adjunct having a tissue-contacting surface (upper, generally planar surface, as shown in all Figs. above) and a cartridge-contacting surface (lower, generally planar surface, as shown in all Figs. above) that is opposite the tissue-contacting surface (lower is opposite upper surface), the adjunct comprising a top layer (15, 115 above) formed of first fibers (annotated as F1 in any of the alternative, equivalent embodiments depicted above) intertwined with spacer fibers(annotated as FS above), the top layer defining at least a portion of the tissue-contacting surface (as defined), a bottom layer (14, 114 above) formed of second fibers (annotated as F2 above)intertwined with the spacer fibers FS, the bottom layer opposing the top layer and defining at least a portion of the cartridge-contacting surface (as defined, see Figs. above), an intermediate layer (layer made of fibers 19 or 119 or 119a-b, i.e. collectively fibers FS) positioned between the top and bottom layers, the intermediate layer being formed of portions of the spacer fibers FS extending between the top and bottom layers, the portions of the spacer fibers being arranged to form standing fibers (all FS are oriented substantially upright) configured to bend (Para 0212: “19 are bendable under compression”; Para 0251: “Compressive forces …may cause the fiber portions 119a and 119b to bend”) in response to a force (note that any structure made of a solid material – which Vendely’s fibers are disclosed to be – are inherently bendable/deflectable at least up to a point, when subjected to forces of appropriate magnitude) being applied to the knitted adjunct, and at least one finished edge (any of the marginal areas shown in the figures above represent an edge) that includes the first fibers, the second fibers, and the spacer fibers intertwined with each other and positioned along at least a portion of an outer-most perimeter of the adjunct to thereby prevent unraveling of the fibers therealong. 
Regarding the last limitation “finished edge that includes the first fibers, the second fibers, and the spacer fibers intertwined with each other …to thereby prevent unraveling of the fibers therealong”, note that any edge as defined above includes all three types of fibers F1,F2, FS, and being that said edge is a termination (i.e. the specific location where the adjunct material terminates, or ends, or finishes) of the material bounded by said edge, therefore in the broadest reasonable interpretation, any edge represents a “finished edge”. Additionally, because all embodiments of Vendely are disclosed without fraying/unraveling present at the periphery (where the finished edge is located), it follows that fraying/unraveling is prevented at/by the edge. Additionally and in the alternative, lip 153 in Fig. 17 and/or lip 203 in Fig. 26 represent features where mutual intertwining between fibers F1, F2, and FS creates additional entanglement which may be understood to interlock fibers with additional strength, thus representing an additional measure of preventing fraying/unraveling. See Fig. 26 and Para 0293: “outer lip 203 of a compressible adjunct 200 is formed by knitting outer perimeters 217 and 218 of the biocompatible layers 114 and 115, respectively, of a compressible adjunct 200 into a united structure that defines the outer lip 203” or Fig. 17 and Para 0292: “edges 151a and 151b of the portions 150a and 150b, respectively, of the compressible adjunct 150 are each formed down to an outer lip 153 which defines an outer perimeter of the compressible adjunct 150”.

Regarding Claim 2, Vendely further teaches that spacers fibers FS extend from the top layer (15 or 115) to the bottom layer (14 or 114) to form an intermediate layer therebetween (19 or 119, see figures above).

Regarding Claim 3, Vendely further teaches that only spacer fibers FS are present in the intermediate layer (no other fibers are present, see annotated Figs. above).

Regarding Claim 4 and 13 (similar limitations, different dependency), Vendely further teaches that the spacer fibers FS are intertwined with the first fibers F1 in a repeated pattern within the top layer 15/115 (note any of the embodiments depicted above, for example an annotated first repeated pattern RP1 in Fig. 26).

Regarding Claim 5 and 14 (similar limitations, different dependency), Vendely further teaches that the spacer fibers FS are intertwined with the second fibers F2 in a repeated pattern within the bottom layer 14/114  (note any of the embodiments depicted above, for example an annotated second repeated pattern RP2 in Fig. 26).

Regarding Claim 6 and 15 (similar limitations, different dependency) , Vendely further teaches that at least one of the first fibers F1 and the second fibers F2  are multifilament fibers (Para 0259: “biocompatible layers 114 and 115 can be knitted from one or more multifilament fibers …monofilament fibers 119 can be extended beyond the biocompatible layers 114 and 115).

Regarding Claim 7 and 16 (similar limitations, different dependency) , Vendely further teaches that the spacer fibers FS are monofilament fibers (Para 0259: “monofilament fibers 119 can be extended beyond the biocompatible layers 114 and 115).

Regarding Claim 8, Vendely further teaches that the at least one finished edge is positioned along at least a portion of an outer-most edge of the adjunct (in any of the interpretations detailed above, the edges are positioned along an outer periphery/edge of the adjunct – see Figs. above).

Regarding Claim 9, Vendely further teaches that the at least one finished edge defines an entire outer-most perimeter of the adjunct (in at least one of the interpretations detailed above, the edge is represented by the totality of the outer periphery/edge of the adjunct, because the entire periphery is a termination, i.e. the specific location where the adjunct material terminates, or ends, or finishes, therefore in the broadest reasonable interpretation, the entire peripheral contour / edge represents a “finished edge” – see any of the annotated Figs. above).

Regarding Claim 10, Vendely further teaches that the cartridge includes a slot (Para 0274-0276: “knife slots 37 and 137”) formed therein (to receive cutting edge 9116 of Fig. 3, Para 0273-0274) and extending along at least a portion of a longitudinal axis thereof (i.e. oriented along directions D-P shown in Fig. 15 and more specifically, along the direction defined by bridges 152 in Figs. 17-18), the slot being defined between first and second opposing slot edges (see annotations SE1-SE2, above) and configured to receive a cutting element (Para 0263-0264).

Regarding Claim 11, Vendely further teaches that the at least one finished edge includes a first finished edge (annotated as FE1 in Fig. 17 above) and a second finished edge (annotated as FE2), and wherein the first finished edge FE1 is positioned adjacent to and along the first slot edge SE1 and the second finished edge FE2 is positioned adjacent to and along the second slot edge SE2 (see annotated Fig. 17 above) .

Regarding Claim 17, Vendely further teaches that the at least one finished edge includes a plurality of finished edges (in at least one of the interpretations detailed above, any of the edges is a finished edge because of the reasons detailed in the rejection of parent claim 12, above). Furthermore, the plurality of finished edges define collectively an entire outer-most perimeter of the adjunct (because the entire periphery/perimeter is a termination, i.e. the specific location where the adjunct material terminates, or ends, or finishes, therefore in the broadest reasonable interpretation, the entire peripheral contour / edge represents a “finished edge” – see any of the annotated Figs. above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
US Pub 20170086843 by Vendely et al. teaches claimed limitations, including first, second, and spacer fibers (Para 0418 and Fig. 64 – “top portion 3231, a bottom portion 3232, and an intermediate portion 3233”, all comprising “fibers 3000 are organized, or weaved, into lateral seams 3233 and longitudinal seams 3234”, each of the seams being identifiable as an edge or finished edge; similarly note Para 0416 and Fig. 69).

    PNG
    media_image2.png
    395
    592
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    356
    556
    media_image3.png
    Greyscale

Figs. 64 and 68 of US Pub 20170086843 by Vendely 
US Pub 20150351758 by Shelton et al. teaches claimed limitations, including first, second, and spacer fibers (3001, 2003, 3003, Fig. 49a-c), structured and functioning as recited.

    PNG
    media_image4.png
    144
    407
    media_image4.png
    Greyscale

Figs. 64 and 68 of US Pub 20170086843 by Vendely 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
f